Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 15 July 1826
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Washington 15 July 1826
				
				This day has brought me an invitation in form to attend at the Capitol tomorrow to witness the ceremonies and I am told that I must go—I shall therefore attend and all the members of the family will attend with me—Mr. Wirt declines the uniting the two characters in the Oration on the plea of not having known your father personally and his Patrick Henry having proved a failure from the same cause his having undertaken to eulogize a person he was not acquainted with—He says that every would feeling of his soul would be glowing while speaking of Mr Jefferson and that he could only speak of Mr Adams political character and that it would be impossible for him to help it.—for which reason he declines it and I am told recommends Mr R Bland Lee—We have nothing new here but the accounts from Georgia which it is whispered is likely to be unpleasant—I was shocked to read in the papers that Mr Jefferson’s situation was so utterly distressed. I confess I thought all the stories about his property exaggerated—Shame on Virginia!!Adieu we are all tolerably excepting my brother who is very sick to day—Gov Barbour called yesterday—One of the Members of the Cabinet would make the Oration but it was thought scarcely delicate considering how they stand personally towards you—I wish Mr Clay was here: his course has always been so parless and independent he would be a proper person altho’ he is S.S.Give my love to all the family and believe me affectionately yours
				
					L C A.
				
				
			